UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7490


ROBERT HENRY DAVIS,

                  Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cv-01720-PJM)


Submitted:     November 17, 2009            Decided:   November 25, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Henry Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert     H.   Davis    appeals       the    district    court’s       order

dismissing    his     action    seeking       correction      of     his     presentence

investigation     report,      pursuant       to    the    Privacy    Act,     5    U.S.C.

§ 552a(d)(2) (2006), as well as its order denying his motion for

reconsideration of that dismissal.                  We have reviewed the record

and   find   no   reversible         error.        Accordingly,       we     affirm   the

district court’s orders.             See Davis v. United States, No. 8:09-

cv-01720-PJM      (D.    Md.   July     10,        2009;    filed     July    29,     2009

& entered    July     30,    2009).      We        dispense   with     oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                          2